Citation Nr: 9902366	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as a 
symptom of an undiagnosed illness.  

2.  Entitlement to service connection for heart abnormality 
and chest pain as a symptom of an undiagnosed illness.  

3.  Entitlement to service connection for bilateral knee 
symptoms as due to an undiagnosed illness.  

4.  Entitlement to service connection for a thyroid disorder 
as a symptom of an undiagnosed illness.  

5.  Entitlement to service connection for post traumatic 
stress disorder.  

6.  Entitlement to service connection for decreased 
concentration, attention span and memory as symptoms of an 
undiagnosed illness.  

7.  Entitlement to service connection for headaches as 
symptoms of an undiagnosed illness.  

8.  Entitlement to service connection for fatigue as a 
symptom of an undiagnosed illness.  

9.  Entitlement to service connection for aching joints of 
neck and back as symptoms of an undiagnosed illness.  

10.  Entitlement to service connection for imbalance and 
dizziness as symptoms of an undiagnosed illness.  

11.  Entitlement to service connection for hand numbness and 
tingling fingers as symptoms of an undiagnosed illness.  

12.  Entitlement to service connection for metallic taste as 
a symptom of an undiagnosed illness.  

13.  Entitlement to service connection for trembling and 
shaking as symptoms of an undiagnosed illness.  

14.  Entitlement to service connection for red and irritated 
eyes as symptoms of an undiagnosed illness.  

15.  Entitlement to service connection for visual 
distortions, including halos and wavy vision as symptoms of 
an undiagnosed illness.  

16.  Entitlement to service connection for deteriorated night 
vision as a symptom of an undiagnosed illness.  

17.  Entitlement to service connection for stuttering as a 
symptom of an undiagnosed illness.  

18.  Entitlement to service connection for sleeplessness as a 
symptom of an undiagnosed illness.  

19.  Entitlement to service connection for crawling sensation 
of the skin as a symptom of an undiagnosed illness.  

20.  Entitlement to service connection for coated tongue as a 
symptom of an undiagnosed illness.  

21.  Entitlement to service connection for night sweats as a 
symptom of an undiagnosed illness.  

22.  Entitlement to service connection for teeth easily 
chilled as a symptom of an undiagnosed illness.  

23.  Entitlement to service connection for mouth sores as a 
symptom of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1990 to May 
1991.  The records show that he served in Southwest Asia.  
Combat service is not indicated.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A January 1998 rating decision denied service connection for 
additional symptoms, including: 

bilateral hearing loss;
wheezing, coughing and shortness of breath; 
nausea; 
decreased appetite and weight loss; 
spider angioma; 
microhematuria; 
liver symptoms; 
blepharitis; 
anxiety; 
right shoulder impingement and lateral epicondylitis; 
lumbosacral strain; 
mild degenerative disease of the patellofemoral joints; 
dental symptoms; 
right carotid artery stenosis and residuals of 
endarterectomy; 
residuals of hemorrhoidectomy; and 
hypertensive retinopathy.  

The January 1998 supplemental statement of the case covered 
these issues; however, it was not a statement of the case as 
to these issues because the veterans notice of disagreement 
had not been received.  In his February 1998 reply, the 
veteran stated that he did not agree with the decision.  That 
statement was a Notice of Disagreement on the additional 
issues.  The RO must now send the veteran a statement of the 
case on these additional issues and give the veteran an 
opportunity to appeal.  

The above issues are not before the Board.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).  The 
Court has noted that:  Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  The steps required for 
jurisdiction of the additional issues have not been 
satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

The RO granted service connection for tinnitus as well as 
diarrhea and abdominal pain.  The veteran has not notified 
the RO of any disagreement with any aspect of those grants.  
Consequently, those issues are not before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal for service 
connection for post traumatic stress disorder (PTSD).

2.  There is no evidence that the veteran has PTSD.  

3.  There is no evidence of a PTSD stressor during service.  

4.  There is no evidence connecting PTSD to disease or injury 
during service.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denies the appeal for service connection for PTSD 
because it is not well grounded.  

The veteran must present a well grounded claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

There is no clear diagnosis of PTSD.  The veteran, at his RO 
hearing, testified that PTSD was diagnosed during treatment 
in November and December 1993.  He does not have the medical 
expertise to provide competent evidence as to what a doctor 
diagnosed.  Warren v. Brown, 6 Vet App 4 (1993).  The actual 
records do not contain a diagnosis of PTSD.  A January 1994 
clinical note simply indicates that the veteran should be 
evaluated for PTSD and does not make the diagnosis.  
Evaluation led to other psychiatric diagnoses.  As there is 
no evidence from a competent medical source that the veteran 
has PTSD, the claim is not well grounded and must be denied.  

The second requirement for a well grounded claim is evidence 
of a stressor.  The veteran has not described any stressor, 
even on direct questioning at his RO hearing.  As there is no 
evidence of a PTSD stressor, the claim must be denied as not 
well grounded.  The Board notes that if the veteran provided 
evidence of a stressor, verification would be required; 
however, since there is no evidence as to a stressor, the 
claim has not reached the verification stage.  The Board also 
notes that there is no combat service or other basis to 
presume a stressor.  

The third requirement is evidence of a connection between a 
current disability and disease or injury during service.  
There is no such evidence as to the PTSD claim.  
Specifically, no physician has linked PTSD to an incident of 
active service.  Therefore, the claim must also be denied as 
not well grounded on this basis.  

Although the RO did not specifically state that it denied the 
veterans claim for service connection for PTSD on the basis 
that it was not well grounded, the Board concludes that this 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The February 1995 rating decision adequately 
informed the veteran of the lack of evidence to support his 
claim.  The September 1995 statement of the case reemphasized 
the lack of evidence and provided the provisions of  
38 C.F.R. § 3.304(f) (1998).  The veteran has be told of the 
information needed in accordance with 38 U.S.C.A. § 5103 
(West 1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  However, he has 
not provided (or identified for VA to obtain) evidence which 
would make the claim well grounded. 


ORDER

Service connection for PTSD is denied.  


REMAND

Review of the file raises the issue of the adequacy of the 
allegations of error of fact or law in the veterans 
substantive appeal.  As noted above, there must be an appeal 
from the veteran.  The substantive appeal must make specific 
allegations of error of fact or law related to specific items 
in the statement of the case and clearly identifying the 
benefit sought on appeal.  In this case, the appeal form, 
received in October 1995 simply stated that the veterans 
arguments would be presented at the RO hearing he requested.  
That would be a sufficient request for an extension to the 
date of the hearing, for those issues discussed at the 
hearing.  At the April 1996 hearing, the veteran discussed 
service connection for tinnitus, hypertension, heart 
abnormality and chest pain, bilateral knee symptoms, thyroid 
disorder, post traumatic stress disorder, decreased 
concentration, attention span and memory, headaches, fatigue, 
aching joints of neck and back, imbalance and dizziness, hand 
numbness and tingling in the fingers, abdominal pain and 
diarrhea.  

The following disorders were not mentioned at the hearing, 
nor is there any communication from the veteran which could 
be construed as a timely substantive appeal.  That is, there 
is no timely correspondence or hearing testimony which makes 
specific allegations of error of fact or law related to his 
claims for service connection for:

Metallic taste
Trembling and shaking
Red and irritated eyes
Visual distortions, including halos and wavy vision
Deteriorated night vision
Stuttering
Sleeplessness
A skin crawling sensation
A coated tongue
Night sweats
Teeth easily chilled
Mouth sores

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d) (West 1991).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108 (West 1991).

This Remand provides the veteran notice pursuant to the 
following regulation:

A decision as to the adequacy of allegations 
of error of fact or law in a Substantive 
Appeal will be made by the Board of Veterans 
Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the 
appellant and representative, if any, will be 
given notice of the issue and a period of 60 
days following the date on which such notice 
is mailed to present written argument or to 
request a hearing to present oral argument on 
this question.  The date of mailing of the 
notice will be presumed to be the same as the 
date of the letter of notification.

38 C.F.R. § 20.203 (1997).

You should know the following about the requirements for 
substantive appeals:

If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed 
several issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or must 
specifically identify the issues appealed.  
The Substantive Appeal should set out specific 
arguments relating to errors of fact or law 
made by the agency of original jurisdiction in 
reaching the determination, or determinations, 
being appealed.  To the extent feasible, the 
argument should be related to specific items 
in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The 
Board will construe such arguments in a 
liberal manner for purposes of determining 
whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1997).

This Remand is your notice of the Boards intent to consider 
the adequacy of the substantive appeal as to the issues named 
above.  You and your representative have 60 days from the 
date this decision and remand was mailed to present written 
argument or to request a hearing to present oral argument on 
the question of adequacy of the appeal.

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veterans symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The veteran reports treatment during service.  The RO should 
make further attempts to locate additional service medical 
records.   

The veteran acknowledged preservice treatment for 
hypertension.  For proper consideration of service connection 
by aggravation, the preservice medical records should be 
obtained.  

The issues of entitlement to service connection for 
hypertension, heart abnormality and chest pain, bilateral 
knee symptoms, thyroid disorder, decreased concentration, 
attention span and memory, headaches, fatigue, aching joints 
of neck and back, imbalance and dizziness, hand numbness and 
tingling in the fingers, are REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify the doctors and hospitals which 
treated him in the ten years prior to 
active service, and complete the 
appropriate releases.  Thereafter, the RO 
should asked the listed doctors and 
hospitals for a complete copy of the 
veterans records.  

2.  The RO should address additional 
attempts to obtain service medical 
records to:

a.  the National Personnel Records 
Center;

b.  the veterans reserve unit; 

c.  Landstuhl Army Regional Medical 
Center, Landstuhl, Germany, APO NY 
09180-3460.  

3.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

5.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
